DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein a gate electrode disposed over the first fin structure and extending in a second direction crossing the first direction; and a first source/drain stressor layer made of semiconductor material and disposed over the first fin structure, wherein: the first source/drain stressor layer is in contact with the isolation insulating layer and the first fin structure, and in a cross section along the second direction, a bottom of the first source/drain stressor layer in contact with the isolation insulating layer and the first fin structure has a rounded convex shape toward the first fin structure; Referring to Claim 8, the prior art of record does not disclose nor suggest it be an obvious modification wherein a gate electrode disposed over the first fin structure and extending in a second direction crossing the first direction; a first source/drain stressor layer made of semiconductor material and disposed over the first fin structure; and an interlayer dielectric layer, wherein: the first source/drain stressor layer is in contact with the isolation insulating layer and the first fin structure, and in a cross section along the second direction, a bottom of the first source/drain stressor layer in contact with the first fin structure has a rounded convex shape toward the first fin structure; Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein a gate electrode disposed over the first fin structure and extending in a second direction crossing the first direction; a first source/drain stressor layer disposed over the first fin structure and made of a different material than the first fin structure; and a second source/drain stressor layer disposed over the second fin structure and made of a same material as the first stressor layer, wherein: 4Application No. 16/594,237 in a cross section along the second direction, a bottom of the first source/drain stressor layer in contact with the first fin structure has a rounded convex shape toward the first fin structure, and in a cross section along the second direction, a bottom of the second source/drain stressor layer in contact with the second fin structure has a rounded convex shape toward the first fin structure.
Claims 2-7, 9-14 and 16-20 are dependent on Claims 1, 8 and 15 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Note: This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646